Citation Nr: 1730289	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  16-63 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether a timely substantive appeal was received to an August 2013 rating decision denying service connection for posttraumatic stress disorder (PTSD).  

2.  Whether a timely substantive appeal was received to an August 2013 rating decision denying service connection for low back injury residuals.  

3.  Entitlement to an effective date prior to April 25, 2016, for service connection for PTSD.  

4.  Entitlement to an effective date prior to April 25, 2016, for service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Timothy R. Franklin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 2006 to July 2009.  He served in Afghanistan and was award the Combat Infantryman Badge.  

In August 2013, the Atlanta, Georgia, Regional Office of the Department of Veterans Affairs (VA) denied service connection for PTSD and low back injury residuals.  In April 2014, the Veteran submitted a notice of disagreement.  In June 2015, the Denver, Colorado, Regional Office (RO) issued a statement of the case to the Veteran.  In August 2015, the Veteran submitted an Appeal to the Board of Veterans' Appeals, VA Form 9.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 RO determination that the Veteran's August 2015 Appeal to the Board of Veterans' Appeals, VA Form 9, from the denial of service connection for both PTSD and low back injury residuals was untimely.  In April 2017, the RO established service connection for PTSD and assigned a 50 percent rating, effective April 25. 2016; and established service connection for lumbosacral strain and assigned a 10 percent rating, effective April 25, 2016.  The Veteran appeared at an April 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

In May 2017, the Veteran submitted a notice of disagreement with the effective dates for the award of service connection for both PTSD and lumbosacral strain.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 2013, VA denied service connection for PTSD and low back injury residuals.  On August 8, 2013, the Veteran was informed in writing of both the adverse decision and his appellate rights.  

2.  In April 2014, the Veteran submitted a notice of disagreement with the August 2013 rating decision.  On June 2, 2015, the RO issued a statement of the case to the Veteran.  

3.  In August 2015, the Veteran submitted an Appeal to the Board of Veterans' Appeals, VA Form 9, from the denial of service connection for PTSD and low back injury residuals which was received by VA on August 11, 2015.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal from the August 2013 rating decision denying service connection for PTSD was not perfected.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2016).  

2.  A timely substantive appeal from the August 2013 rating decision denying service connection for low back injury residuals was not perfected.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his August 2011 Appeal to the Board of Veterans' Appeals, VA Form 9, from the denial of service connection for PTSD and low back injury residuals should be considered as timely as the June 2, 2015, statement of the case cover letter was undated and he was confused as to when he was required to submit his substantive appeal.  

Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  The statement of the case will be issued to the Veteran.  He will be provided a period of 60 days from the date the statement of the case is mailed to file a substantive appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016).  

A substantive appeal consists of a properly completed Appeal to the Board of Veterans' Appeals, VA Form 9, or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016).  The substantive appeal must be filed within 60 days from the date that VA mails the statement of the case to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2016).  

In August 2013, VA denied service connection for PTSD and low back injury residuals.  In April 2014, the Veteran submitted a notice of disagreement.  On June 2, 2015, the RO issued a statement of the case with a transmittal letter and a blank Appeal to the Board of Veterans' Appeals, VA Form 9, to the Veteran and his accredited representative.  Whereas the transmittal letter is undated, the June 2, 2015, statement of the case is dated on every page.  The Board observes that the undated transmittal letter confusingly states that the Veteran "must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  However, the statement of the case correctly clarifies that "a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later" and "the date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case ... for purposes of determining whether an appeal has been timely filed."  

In August 2015, the Veteran submitted an Appeal to the Board of Veterans' Appeals, VA Form 9, which was received by VA on August 11, 2015.  In August 2015, the RO determined that the Veteran's substantive appeal was untimely and closed the appeal.  

At the May 2017 Board hearing, the Veteran testified that he had been confused as to the date by which he had to submit a substantive appeal from the denial of service connection for PTSD and low back injury residuals due to the undated transmittal letter.  The Veteran's attorney asserted that as the letter accompanying the statement of the case was undated, there was therefore no deadline to file a substantive appeal from the denial of service connection for PTSD and low back injury residuals and "he could file this appeal at any time."  The attorney acknowledged that he had been retained by the Veteran on August 11, 2015, and the Veteran "thinks he might have opened [the correspondence containing the statement of the case] a day or two before that."  

The Veteran's August 2015 Appeal to the Board of Veteran's Appeals, VA Form 9, was received by VA on August 11, 2015, a date 70 days after the issuance of the June 2, 2015, statement of the case and over two years after the August 8, 2013, written notice to him of the adverse decision.  While he claims that he had been confused by the notice provided to him in the undated VA letter to him with the June 2, 2015, statement of the case, there is no indication in the record that the Veteran did not comprehend the explicit instructions contained within the statement of the case accompanying the Appeal to the Board of Veterans' Appeals, VA Form 9, provided to him by VA.  Further, he testified that he did not actually open the correspondence containing the statement of the case until some point between August 9, 2015, and August 11, 2015.  

Accordingly, considering those facts, the Board concludes that the Veteran's substantive appeal from the denial of service connection for both PTSD and low back injury residuals was untimely and the RO appropriately closed the Veteran's appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).  


ORDER

A timely substantive appeal was not received to an August 2013 rating decision denying service connection for PTSD.  

A timely substantive appeal was not received to an August 2013 rating decision denying service connection for low back injury residuals.  


REMAND

The Veteran has submitted a timely notice of disagreement with the effective dates assigned for service connection for PTSD and lumbosacral strain.  A statement of the case which addresses those issues has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

Issue a statement of the case which addresses the issues of entitlement to an effective date prior to April 25, 2016, for service connection for PTSD and an effective date prior to April 25, 2016, for the award of service connection for lumbosacral strain.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


